                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
NB:LTG:JLG/MRM                                      610 Federal Plaza
F. #2018R00279                                      Central Islip, New York 11722



                                                    March 25, 2020

Filed Under Seal

By Hand

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722


              Re:     United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Judge Azrack:

               We write on behalf of the Government in the above captioned matter, as
directed by the Court in its February 26, 2020 scheduling order. For the reasons set forth
below, the Government respectfully requests that the Court unseal all of the sealed filings
and oral argument transcripts in this matter, with the exception of two discrete categories of
materials:




   A. Applicable Law

               “The notion that the public should have access to the proceedings and
documents of courts is integral to our system of government.” United States v. Erie Cty.
N.Y., 763 F.3d 235, 238-39 (2d Cir. 2014). “The presumption of access is based on the need
for federal courts, although independent—indeed, particularly because they are
independent—to have a measure of accountability and for the public to have confidence in
the administration of justice.” United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)
(“Amodeo II”). The Supreme Court has specifically held that the First Amendment provides
“the press and general public [with] a constitutional right of access to criminal trials.” Globe
Newspaper Co. v. Superior Court for Norfolk Cty., 457 U.S. 596, 603 (1982). “[A]t the time
when our organic laws were adopted, criminal trials both here and in England had long been
presumptively open;” open criminal trials have “long been recognized as an indispensible
[sic] attribute of an Anglo-American trial.” Richmond Newspapers, Inc. v. Virginia, 448
U.S. 555, 569 (1980); see also United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)
(“Amodeo I”) (“The common law right of public access to judicial documents is said to
predate the Constitution.”).

                It is “well settled that the public and press have a qualified right of access to
judicial documents and records filed in civil and criminal proceedings.” Doe v. Pub. Citizen,
749 F.3d 246, 265 (4th Cir. 2014). Although “the mere filing of a paper or document with
the court is insufficient to render that paper a judicial document subject to the right of public
access,” an item is a “judicial document” if it is “relevant to the performance of the judicial
function and useful in the judicial process.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 119 (2d Cir. 2006) (quoting Amodeo I, 44 F.3d at 145) (internal quotation marks
omitted). This qualified First Amendment right of access applies to certain pretrial criminal
proceedings and filings. See Press-Enter. Co. v. Superior Court of California for Riverside
Cty., 478 U.S. 1, 10 (1986) (“Press-Enterprise II”) (pretrial hearings); United States v.
Gerena, 869 F.2d 82, 85 (2d Cir. 1989) (pretrial motions containing Title III material);
Matter of New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987) (“New York Times I”)
(suppression hearing and motion); Application of The Herald Co., 734 F.2d 93, 99 (2d Cir.
1984) (suppression hearing); United States v. Martoma, 2014 WL 164181, at *5 (S.D.N.Y.
Jan. 9, 2014) (motion in limine). It also applies to documents submitted in judicial
proceedings that themselves implicate the right of access. New York Times I, 828 F.2d at
114.

                Applying these principles to determine whether sealing is appropriate in a
particular case is a multi-step process. First, the court must determine whether the document
is a “judicial document” to which a presumption of access would attach. See Newsday LLC
v. Cty. of Nassau, 730 F.3d 156, 166, 167 n. 15 (2d Cir. 2013). If it is a judicial document,
the next step is to determine whether the presumption of access is the common law right of
access or the more robust “qualified First Amendment right to attend judicial proceedings
and to access certain judicial documents.” Lugosch, 435 F.3d at 120 (quoting Hartford
Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)). The common law right of access
applies if the documents are judicial documents. Lugosch, 435 F.3d at 119. The First
Amendment right of access applies if the Court determines: (1) that the documents “have
historically been open to the press and general public” and that “public access plays a
significant positive role in the functioning of the particular process in question” (the
“experience and logic” approach); or (2) that the documents are “derived from or [are] a
necessary corollary of the capacity to attend the relevant proceedings.” Id. at 120 (quoting
Hartford Courant Co., 380 F.3d at 92, 93 (quotation omitted)).

               If the documents at issue “are subject to a First Amendment right of access,”
then the court must determine “by ‘specific, on the-record-findings [whether] higher values
necessitate a narrowly tailored sealing.’” Erie Cty., 763 F.3d at 241, 243 (quoting Lugosch,


                                                2
435 F.3d at 326). If the common law presumption of access attaches, the court must
“determine the weight of the presumption and measure it against competing considerations.”
Id. at 241; see also Amodeo II, 71 F.3d at 1048-53. In any case in which some sealing of a
judicial document is appropriate, the Second Circuit has directed that the court must
determine whether redaction is “a viable remedy,” or whether the document presents “an all
or nothing matter.” Amodeo II, 71 F.3d at 1053; see also IDT Corp. v. eBay, 709 F.3d 1220,
1224 (8th Cir. 2013).

               Finally, “[t]he mere fact that judicial records may reveal potentially
embarrassing information is not in itself sufficient reason to block public access.” United
States v. Martoma, 2014 WL 164181, at *5 (S.D.N.Y. Jan. 9, 2014) (quoting Siedle v.
Putnam Invs., Inc., 147 F.3d 7, 10 (1st Cir. 1998)). With respect to public officials in
particular, “[p]rivacy interests should be trumped when evoked to protect public officials
from criticism.” United States v. Huntley, 943 F. Supp. 2d 383, 387 (E.D.N.Y. 2013) (citing
Garrison v. State of Louisiana, 379 U.S. 64, 73 n.9 (1964) (“Even the law of privacy ...
recognizes severe limitations where public figures or newsworthy facts are concerned.”)).

   B. Analysis



               While the pretrial motions filings in this matter are, unquestionably, judicial
documents to which the common law and First Amendment presumptions of access apply,
the Government respectfully submits that the select portions of these filings (including
certain exhibits attached to the filings) which contain or directly quote from the grand jury
testimony of                               who ultimately did not become a trial witness,
should be redacted prior to the public filings of these materials, and those portions should
remain under seal.

               Grand jury proceedings are traditionally conducted in secret. See Fed. R.
Crim. P. 6(e). However, the secrecy is not absolute. It may be breached “preliminarily to or
in connection with a judicial proceeding,” id., such as this, by Court order. Indeed, a limited
unsealing order was obtained in advance of the production of grand jury transcripts in this
matter to the defense in connection with the Government’s obligations pursuant to Giglio v.
United States, 405 U.S. 150, 154 (1972), and its progeny, and pursuant to the Jencks Act, 18
U.S.C. § 3500; and these materials were disclosed pursuant to a court-ordered stipulated
protective order.

               With respect to grand jury materials and testimony, the burden is on the party
seeking disclosure to show a “particularized need” that outweighs the need for secrecy.
United States v. Moten, 582 F.2d 654, 662 (2d Cir. 1978) (collecting cases). If the grand
jury investigation is no longer active – as is the case here – any showing of need must be




                                               3
“sufficient at least to override the generalized need for grand jury secrecy 1 and to shift the
burden to the government to specify which portions of the grand jury minutes, if any, must
remain secret in order to protect a legitimate interest of the government.” Id. at 664.

               Significantly,                   did not testify at trial in this matter. See
Baker v. United States Steel Corp., 492 F.2d 1074 (2d Cir. 1974); Youngblood, 379 F.2d at
369 (grand jury testimony of adverse trial witness, on same subject as trial testimony, should
be disclosed without a showing of particularized need). Therefore, absent a showing of a
“particularized need” – and to date, the Government is unaware of any such showing by any
party – the Government respectfully submits that any documents filed in this matter which
contain                                   should be redacted prior to their public filing, and
those portions should remain under seal. 2




       1
               Generally, the only reason for continued secrecy that survives the conclusion
of an investigation is “to encourage free and untrammeled disclosures by persons who have
information with respect to the commission of crimes.” Moten, 582 F.2d at 663 (citations
omitted). This interest is an important one, and no case in this Circuit has ever held that the
secrecy of the grand jury must be breached, even when this is the only interest being
protected, unless a showing of particularized need has been made; except in the case of a
grand jury witness who is to testify at trial. See United States v. Youngblood, 379 F.2d 365,
370 (2d Cir. 1967), where the Court also recognized that the particularized need standard
does not limit the discretion of the district courts to order disclosure when a lesser showing
has been made.
       2
              The Government has identified the following documents which contain
                       testimony, or the substance of it (and which appear to have already
been redacted as filed): (1) the defendants’ Memorandum of Law in Support of the
Defendants’ Joint Supplemental Pre-Trial Motions, dated August 30, 2019; (2) Exhibits A,
B, C, D, and E attached to that motion; (3) the Government’s Memorandum of Law in
Opposition to the Defendants’ Joint Supplemental Pre-Trial Motions, dated September 18,
2919; and (4) the defendants’ Reply Memorandum of Law in Further Support of the
Defendants’ Joint Supplemental Pre-Trial Motions, dated September 27, 2019.


                                                4
                “[T]he privacy interests of innocent third parties … that may be harmed by
disclosure ... should weigh heavily in a court’s balancing equation in determining what
portions of motion papers in question should remain sealed or should be redacted.” New
York Times I, 828 F.2d at 116.

                     In determining the weight to be accorded an assertion
                     of a right of privacy, courts should first consider the
                     degree to which the subject matter is traditionally considered
                     private rather than public. Financial records of a wholly owned
                     business, family affairs, illnesses, embarrassing conduct with
                     no public ramifications, and similar matters will weigh more
                     heavily against access than conduct affecting a substantial
                     portion of the public.

Amodeo II, 71 F.3d at 1051;




                                              5
                                                           should be redacted prior to their public
                                                       5
filing, and those portions should remain under seal.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:       /s/
                                                   Nicole Boeckmann
                                                   Lara Treinis Gatz
                                                   Justina L. Geraci
                                                   Michael R. Maffei
                                                   Assistant U.S. Attorneys
                                                   (631) 715-7900


       cc:    All Counsel of Record (By E-mail)




       5
                The Government has identified two such documents: (1) the Government’s
Memorandum in Opposition to the Defendants’ Motions In Limine, dated October 29, 2019;
and (2) a letter dated November 11, 2019 from the Government to the Court.


                                              6
